Citation Nr: 0900457	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  01-01 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a claimed 
psychiatric disorder.

2.  Entitlement to a temporary total disability evaluation 
for hospital treatment pursuant to 38 C.F.R. § 4.29 (2008).

3.  Entitlement to a temporary total disability evaluation 
for convalescence pursuant to 38 C.F.R. § 4.30 (2008).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1979 to August 
7, 1982. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
RO.

The veteran requested a hearing before a Veterans Law Judge 
at the RO in her Substantive Appeal.  She withdrew her 
request in February 2008.  See 38 C.F.R. § 20.704(e) (2008).  

The Board is aware that the veteran's initial claim for 
service connection for her claimed psychiatric disorder was 
denied in a May 1984 rating decision.  However, a February 
1986 Congressional inquiry regarding the veteran's claimed 
disorder was accepted as a Notice of Disagreement (NOD) with 
regards to this decision.  Accordingly, pursuant to a 
November 2005 Board remand, the RO issued a Statement of the 
Case (SOC) regarding the claimed psychiatric disorder in May 
2007.  The veteran perfected her appeal on this issue in July 
2007.  Thus, the Board will adjudicate the issue of service 
connection for a claimed psychiatric disorder on a de novo 
basis in this Board decision.


FINDINGS OF FACT

1.  The currently demonstrated psychiatric disorder is not 
shown to be due to any event or incident of the veteran's 
period of active service.  A psychosis was not clinically 
established within 1 year following separation from service.

2.  The veteran is not shown to have a service-connected 
disability that has required hospital treatment, in a VA 
facility or approved private facility, for a period in excess 
of 21 days.  

3.  The veteran is not shown to have a service-connected 
disability that has required a period of convalescence 
following treatment.  
CONCLUSIONS OF LAW

1.  The veteran's current psychiatric disorder is not due to 
disease or injury that was incurred in or aggravated by 
service; nor may any psychoses be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2008).

2.  The criteria for the assignment of a temporary total 
rating based on hospital treatment or observation due to 
service-connected disability have not been met. 38 U.S.C.A. 
§§ 1155, 5107, 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 
4.29 (2008).

3.  The criteria for the assignment of a temporary total 
rating based on need for a period of convalescence following 
hospital treatment due to service-connected disability have 
not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002 & 
Supp. 2007); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran.  There is no indication from the 
record of additional medical treatment for which the RO has 
not obtained, or made sufficient efforts to obtain, 
corresponding records.

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
her claims.  The RO also notified the veteran of exactly 
which portion of that evidence was to be provided by her and 
which portion VA would attempt to obtain on her behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.

In Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) reaffirmed principles set forth previously 
in Federal Circuit and United States Court of Appeals for 
Veterans Claims (Court) cases.  The Mayfield line of 
decisions instructs that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents 
(e.g., Statements or Supplemental Statements of the Case), is 
required to meet VA's notification requirements.  VCAA 
notification does not require a preadjudicatory analysis of 
the evidence, or any inadequacies thereof, already contained 
in the record.   

The VCAA letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  A Supplemental Statement of 
the Case, when issued following a VCAA notification letter, 
satisfies the due process and notification requirements for 
an adjudicative decision for these purposes.  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson, 20 Vet. App. 537 (2006).  

Here, the noted VCAA letters were issued subsequent to the 
appealed rating decisions.  However, the RO readjudicated the 
appeal in Supplemental Statements of the Case (SSOC).  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the July 2007 VCAA letter 
the RO notified the veteran of the evidence necessary to 
establish both disability ratings and effective dates in 
compliance with these requirements.  Id. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of her claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II. Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including psychoses may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 

The Board is aware of the veteran's May 1979 enlistment 
Report of Medical History in which the veteran indicated a 
history of "nervous trouble of shy sort."  Objectively; 
however, the service medical records are negative for any 
complaints or findings referable to any acquired psychiatric 
disorder.  Subsequent to service, records reveal that she was 
seen at a VA facility on September 12, 1983.  Initially, she 
gave a history that she had been hallucinating that someone 
was chasing her.  The symptoms reportedly had been going on 2 
to 3 months.  This information was solicited by a nurse who 
recommended further work-up.  She was then seen by a medical 
doctor on that date.  Reportedly she was brought in by her 
husband for "acting spacey."  On evaluation she was angry 
and agitated and not co-operative.  She denied hallucinations 
at this time.  There was some marital strife and the examiner 
thought there was a possibly developing psychosis.  The 
impression was to rule out an atypical psychosis.  No 
treatment was rendered and she was to return as needed.

Records from September 15 through September 19, 1983 reveal 
the veteran was admitted to and received treatment at the VA 
hospital for her nervous condition.  She was admitted to the 
VA hospital because of her withdrawn behavior, depression, 
anxiety, confusion and suspiciousness towards others, 
especially her husband and his family.  During her 
hospitalization, her symptoms improved considerably.  She was 
prescribed multiple medications for her nervous condition and 
discharged.  Her discharge diagnosis was adjustment disorder 
with atypical features.  

She was re-hospitalized, at a different VA facility on 
September 21, 1983 and remained so until December 9, 1983.  
During this time she received treatment for her nervous 
condition and was diagnosed with paranoid schizophrenia.  On 
discharge, she was counseled in regard to the importance of 
continuing to take her medication.  Subsequent VA and private 
treatment records document the treatment the veteran received 
for her various disorders, including her psychiatric 
disorder.

Given its review of the record, the Board finds that service 
connection for an acquired psychiatric condition is simply 
not warranted.  In this regard, the Board notes that the 
veteran's psychiatric disorder, including paranoid 
schizophrenia did not become manifest until September 1983, 
thirteen months after her discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309.  While there is a conflicting 
history as to whether or not she may have had hallucinations 
in the months preceding treatment in September 1983, 
clinically, it was thought she may be developing a psychosis 
on evaluation that month.  There is no good evidence to 
establish the presence of any psychiatric impairment prior to 
September 1983.  Moreover, at the time that a psychosis was 
suggested, the record does not relate it to service or event 
therein.  Further, the evidence does not support a nexus 
between the veteran's claimed psychiatric disorder and an 
event or incident of her period of service.  38 C.F.R. 
§ 3.303.  

The Board is aware that to date the RO has not afforded the 
veteran a VA examination, with an opinion as to the etiology 
of her claimed psychiatric disorder.  In this case, however, 
there is no evidence linking the veteran's claimed 
psychiatric disorder to service and no reasonable possibility 
that a VA examination would result in findings favorable to 
the veteran.  38 U.S.C.A. § 5103A.  Accordingly, the Board 
finds that an etiology opinion is not "necessary."  See 
generally Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  
The only evidence of a psychosis is over 1 year after 
service, and there is no clinical information providing any 
basis for concluding that a psychosis existed prior to that 
time.

The only evidence of record supporting the veteran's claim is 
the various lay assertions submitted by and on behalf of the 
veteran.  However, neither the veteran, nor her 
representative has been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
these lay assertions do not constitute competent medical 
evidence and lack probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The regulations are clear that service connection is allowed 
for a disability resulting from disease or injury incurred in 
or aggravated by service or manifest to a compensable degree 
within a year after service.  In this case, the evidence of 
record simply fails to show a causal relationship between the 
veteran's current psychiatric disorder and an event or 
incident of her period of service, nor is any psychoses shown 
to be manifest to a compensable degree within a year after 
her discharge.  For these reasons, the award of service 
connection for the claimed psychiatric disorder cannot be 
justified.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's 
claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b). Accordingly, the appeal is denied.

III. Temporary evaluations.

Initially, the Board notes that service connection has not 
been effectuated for any claimed disorder, including the 
claimed psychiatric disorder.  

A total disability rating will be assigned when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29 (2008).

A total disability rating will be assigned when it is 
established by report at hospital discharge or outpatient 
release that treatment of a service-connected disability 
resulted in surgery necessitating at least one month of 
convalescence; surgery with severe post-operative residuals 
such as incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body case, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches; or immobilization by cast, without 
surgery, of one major joint or more. 38 C.F.R. § 4.30 (2008).

In this case, temporary total evaluations cannot be granted 
because the veteran has not been awarded service connection 
for any disability.  In the absence of a service-connected 
disability, temporary total evaluations are not warranted and 
the appeal in this regard is denied.  38 C.F.R. §§ 4.29, 
4.30.


ORDER

Service connection for a psychiatric disorder is denied.

Entitlement to a temporary total disability evaluation for 
hospital treatment pursuant to 38 C.F.R. § 4.29 is denied.

Entitlement to a temporary total disability evaluation for 
convalescence pursuant to 38 C.F.R. § 4.30 is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


